Citation Nr: 0525424	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than August 14, 
2000, for the assignment of a 30 percent disability 
evaluation for right bundle branch block with paroxysmal 
supraventricular tachycardia.  

2.  Entitlement to an effective date prior to February 24, 
2005, for the assignment of a total rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1960 to April 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating determination 
of a regional office (RO) which assigned a 30 percent 
disability evaluation for the veteran's service-connected 
right bundle branch block.

The veteran testified at a hearing in June 2003 before a 
Veterans Law Judge who is no longer employed at the Board.  
In a June 2005 letter, the veteran indicated that he did not 
desire to have another hearing and that he wanted a decision 
to be made based upon the record of evidence.  

At the time of the June 2003 hearing, the veteran raised the 
issue of clear and unmistakable error (CUE) in a February 
1970 rating decision, which decreased his disability 
evaluation from 30 to 10 percent for his right branch bundle 
block.  

In a December 2003 remand, the Board noted that the veteran 
had raised the issue of CUE in the February 1970 rating 
determination and directed the matter to the RO for 
appropriate action.  The Board notified the veteran that if 
the claim was denied that the RO should provide to the 
veteran and his representative notification of that denial 
and notification of the appellant's rights.  The Board 
further stated that the veteran and his representative were 
reminded that to obtain appellate consideration of the CUE 
issue, or any other issue that was not currently in appellate 
status, an appeal to the denial had to be timely perfected.  

In an April 2005 rating determination, the RO found that CUE 
had not been committed in the February 1970 rating 
determination.  The veteran was notified of this decision by 
way of letter later that month.  To date, the veteran has not 
expressed disagreement with the denial and the CUE issue is 
not properly before the Board. 

The Board does note that the veteran, in an April 2005 
statement in support of claim, indicated his disagreement 
with the effective date of February 24, 2005, for the 
assignment of a total rating based upon individual 
unemployability.  This issue will be addressed in the remand 
portion of this decision.  

The issue of entitlement to an effective date prior to 
February 24, 2005, for the assignment of a total rating based 
upon individual unemployability is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a February 1972 rating determination, the RO denied an 
evaluation in excess of 10 percent for a right bundle branch 
block.  The veteran was notified of this decision but did not 
appeal.  

2.  No further correspondence with regard to any medical 
issue was received from the veteran until October 12, 1999, 
when he requested that all matters concerning his 
deteriorating health be resolved, which the Board accepts as 
a request for an increased evaluation.  

3. The veteran's right bundle branch block with paroxysmal 
supraventricular tachycardia, as evidenced by the available 
clinical records, increased in severity as of October 27, 
1998.  




CONCLUSION OF LAW

An effective date of October 27, 1998, for the award of a 30 
percent evaluation for right bundle branch block is 
warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the November 
2000 rating determination, the December 2001 statement of the 
case, the October 2002 and April 2005 supplemental statements 
of the case, and the March 2004 VCAA letter, have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
statement and supplemental statements of the case and in the 
VCAA letter the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
the relevant evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the March 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision in November 2000 came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
March 2004 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Moreover, the veteran, in a June 2005 
letter, indicated that he did not want another hearing and 
that he desired to have a decision made on the evidence of 
record.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Earlier Effective Date

The Board observes that the assignment of effective dates for 
increased disability evaluations is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  The statute provides, in 
pertinent part, that:

(a) Unless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110.

The pertinent provisions of 38 C.F.R. § 3.400 clarify that 
the effective date of an increase in compensation will be 
determined as follows:

(o)	Except as provided in paragraph (o)(2) of this section 
and § 3.401(b), date of receipt of claim or date entitlement 
arose, whichever is later.  A retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.

(2)	Disability compensation. Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") and the VA General 
Counsel, have interpreted the laws and regulations pertaining 
to the effective date of an increase as follows:  If the 
increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

A review of the record reveals that the RO, in a March 1965 
rating determination, granted service connection for complete 
right bundle branch block and assigned a 30 percent 
disability evaluation.  

Following a January 1970 VA examination, the RO, in a 
February 1970 rating determination, decreased the veteran's 
disability evaluation for his right bundle branch block from 
30 to 10 percent.  

The veteran was notified of this decision in March 1970 and 
did not appeal.  Thus, the decision became final.  See 38 
U.S.C.A. § 7105.

In February 1972, the veteran was afforded a VA examination.  
Following the examination, the RO, in a February 1972 rating 
determination, continued the 10 percent disability evaluation 
for the veteran's service-connected right bundle branch 
block.  The veteran was notified of this decision by way of 
letter later that month and did not appeal.  Thus, the 
decision became final.  See 38 U.S.C.A. § 7105.  

No further correspondence related to any claim for a 
disability was received from the veteran until October 12, 
1999.  In an October 1999 statement in support of claim, the 
veteran indicated that he had been told by several physicians 
that he had a condition called paroxysmal auricular 
tachycardia.  He noted that this had caused him to have 
strokes and to have blurred vision in his left and right eye.  
The veteran requested that he be afforded a VA examination 
and that the questions of his deteriorating health be 
resolved.  

In  February 2000, the veteran forwarded a letter from his 
private physician, T. Henry, M.D.  Dr. Henry indicated that 
the veteran's health continued to deteriorate and his 
episodes of rapid ventricular rates with supraventricular 
tachycardia had persisted in increasing frequency and 
duration.  He noted that in spite of the veteran's efforts at 
good health the episodes continued to increase and escalate 
in severity.  Dr Henry also indicated that the veteran 
continued to have frequent ventricular tachycardias with some 
weakness of his physical state.

In a statement in support of claim received on August 14, 
2000, the veteran requested that his service-connected right 
bundle branch block be reevaluated due to a worsening of his 
condition.  He noted that the attacks had been increasing in 
frequency.  

As noted above, the RO, in a November 2000 rating 
determination, increased the veteran's disability from 10 to 
30 percent and assigned an effective date of August 14, 2000, 
the date of receipt of the veteran's request for an increased 
evaluation.  

In December 2000, the veteran filed a notice of disagreement 
with the effective date.  He indicated that his initial 
condition had remained unchanged over the past 30 years.  He 
stated that he should have had a 30 percent rating from 
January 1970 until August 2000.  The veteran requested 
retroactive pay for this entire time period.  

In his December 2002 substantive appeal, the veteran pointed 
out several inaccuracies in the reporting of the medical 
examinations in 1970 and 1972.  He also made reference to 
several inservice records which he claimed demonstrated that 
his condition existed while in service.  

At the time of the June 2003 hearing, it was indicated that 
the issue before the Board was that of whether the 30 percent 
rating assigned for the right bundle branch block should be 
assigned earlier than August 14, 2000.  The Board also noted 
that it would take testimony on the issue of whether CUE had 
been committed in the 1970 rating reduction from 30 to 10 
percent.  At the hearing, the veteran indicated that he had 
not appealed the 1970 or 1972 rating determinations.  The 
veteran testified that his condition had not improved at any 
time following his release from service.  He claimed that the 
RO had committed CUE in its 1970 decision based upon the fact 
that his condition had not improved at any time since his 
separation from service.  

At the hearing, the Law Judge indicated that the issue of CUE 
in the 1970 rating determination was not before it and that 
the matter was being referred to the RO for appropriate 
action.  She further indicated to the veteran and his 
representative the importance of filing an appeal with the 
RO's decision if CUE in 1970 decision was not found by the 
RO.

The veteran testified that when he applied for service 
connection for strokes and blurred vision in October 1999 he 
was also requesting an increased evaluation.  He further 
noted that he submitted a statement from Dr, Henry in 
February 2000.  The veteran also testified that he sent a 
letter in August 2000 indicating that his condition had 
worsened. 

In a December 2003 remand following the June 2003 hearing, 
the Board noted that the veteran had raised the issue of CUE 
in the February 1970 rating determination and referred the 
matter to the RO for appropriate action.  The Board notified 
the veteran that if the claim was denied that the RO should 
provide to the veteran and his representative notification of 
that denial and notification of the appellant's rights.  The 
Board further stated that the veteran and his representative 
were reminded that to obtain appellate consideration of the 
CUE issue, or any other issue that was not currently in 
appellate status, an appeal to the denial had to be timely 
perfected.  

In an April 2005 rating determination, the RO found that CUE 
had not been committed in the February 2005 rating 
determination.  The veteran was notified of this decision by 
way of letter later that month.  To date, the veteran has not 
expressed disagreement with the denial.  Therefore, the Board 
will not address the issue of whether CUE was committed in 
the 1970 rating determination.  

As noted above, the RO decreased the veteran's disability 
evaluation from 30 to 10 percent in February 1970.  The 
veteran was notified of this decision and did not appeal.  
Thus, the decision became final.  The Board further notes 
that the RO, following a February 1972 VA examination, 
continued the 10 percent disability evaluation for the right 
bundle branch block.

No further correspondence was received from the veteran with 
regard to any disability until October 12, 1999, when the 
veteran indicated that his service-connected disability was 
the direct cause of his strokes and blurred vision.  In the 
letter, the veteran requested that all questions regard his 
deteriorating health be resolved.  Thereafter, the February 
2000 letter was received from Dr. Henry indicating that the 
veteran continued to have frequent ventricular tachycardias 
with some weakness of his physical state.  He noted that the 
veteran's episodes had continued to escalate in severity over 
time.  

The Board does note that the veteran's specific request for 
an increased evaluation was not received until August 13, 
2000; however, the Board is of the opinion that the veteran's 
October 12, 1999, statement in support of claim constituted a 
request for an increased evaluation.  The veteran indicated 
that he wanted all the reasons for his deteriorating health 
to be resolved.  

The pertinent period for determining whether an effective 
date earlier than October 12, 1999, is warranted then becomes 
the one-year period preceding the receipt of the veteran's 
request for an increased evaluation.  

In this regard, the Board notes that the veteran was seen by 
a private physician on October 27, 1998, for increasing 
dizziness.  The veteran's blood pressure was also noted to be 
increased at that time.  All prior blood pressure readings 
had been noted to be fine prior to that time.  As the 
increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  The Board acknowledges that the 
evidence pertinent to the period of time in question can be 
viewed as equivocal in some regard.  However, it does appear 
from the private medical statements that the veteran's 
disability did increase in severity during this period.  
Resolving all reasonable doubt in the veteran's favor, the 
Board finds that an effective date of October 27, 1998, is 
warranted for the 30 percent rating. 


ORDER

An effective date of October 27, 1998, for the assignment of 
a 30 percent disability evaluation for right bundle branch 
block is granted subject to regulations governing monetary 
benefits.


REMAND

In an April 2005 rating decision, the RO granted entitlement 
to a TDIU and assigned an effective date of February 24, 
2005.  Later that month, the veteran filed a notice of 
disagreement with the effective date.  Since a notice of 
disagreement has been submitted with respect to this issue, a 
statement of the case should be issued.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  When a notice of disagreement 
is timely filed, the RO must reexamine the claim and 
determine if additional review or development is warranted.  
If no preliminary action is required, or when it is 
completed, the RO must prepare a statement of the case 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative.  38 C.F.R. § 19.26 (2004).

Under these circumstances, the case is REMANDED for the 
following actions:

The RO must issue a statement of the case 
on the issue of entitlement to an 
effective date prior to May 1, 1998 for a 
TDIU.  The RO should advise the veteran 
of the need to timely file a substantive 
appeal to perfect appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


